DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment, filed on December 29 of 2020, has been entered.  Claims 1, 3, 12 and 17 have been amended.  Claim 2 has been cancelled.  Claim 21 has been added.  Claims 1 and 3-21 are still pending in this application, with claims 1, 12 and 17 being independent.
 
Applicant’s amendment to the claims have overcome the rejections under 35 USC 112, as detailed in sections 7-9 of the previous Office Action (mailed October 2, 2020).  Therefore, the cited rejections have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an illumination assembly for retrofitting lighting fixture, such assembly including at plurality of modules each including a tray extending along a longitudinal axis and defining a seat supporting a solid state light source, a set of legs extending away from each side of the seat, and a lens, the legs and the legs surrounding the solid state light source; and a hub having a base and first and second cavities formed at each end of the base, each cavity configured to at least a portion of one of the first and second modules, such that the plurality of modules are arranged in substantially parallel relationship.
While the use and advantages of lighting assemblies for retrofitting existing light fixtures, specifically those using elongated LED light sources, is old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the claimed structure of the first and second trays, in combination with the claimed hub, and the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875